Citation Nr: 9932005	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  94-48 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUES

Entitlement to service connection for residuals of a back 
injury.

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a 30 percent rating, 
effective from May 17, 1994, and a 50 percent rating, 
effective from October 30, 1996.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION


The veteran had active service from June 1969 to June 1971.


This appeal comes to the Board of Veterans' Appeals (Board) 
from May 1994 and later RO decisions that denied service 
connection for residuals of a back injury; granted service 
connection for PTSD and assigned a 30 percent rating, 
effective from May 17, 1994, and a 50 percent rating, 
effective from October 30, 1996; and denied a total rating 
for compensation purposes based on individual 
unemployability.  

May and November 1994 RO rating decisions denied service 
connection for residuals of agent orange, including diarrhea, 
nausea, stomach cramps, weakness, lack of energy, leg cramps, 
numbness, chronic fatigue, forgetfulness, kidney infection, 
and liver infection, and the veteran appealed this 
determination.  He withdrew his appeal with this matter at a 
hearing at the RO in April 1995, and it is not a matter for 
appellate consideration.  38 C.F.R. § 20.204 (1999).



FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence linking his current back condition, first shown long 
after service, to an incident of service, including acute low 
back and neck conditions treated in service.

2.  The veteran's PTSD symptoms produced no more than 
definite social and industrial impairment prior to August 5, 
1996.

3.  The veteran's PTSD is manifested primarily by anger, 
nightmares and recollections of experiences in combat, 
depression, anxiety, and occasional social and homicidal 
ideations that have produced total occupational and social 
impairment, and have rendered the veteran demonstrably unable 
to obtain or retain substantially gainful employment since 
August 6, 1996.

4.  The PTSD is the veteran's only service-connected 
disability.

5.  The veteran's service-connected PTSD prior to August 5, 
1996 does not meet the threshold requirements for a total 
rating for compensation purposes based on individual 
unemployability.


CONCLUSIONS OF LAW


1.  The claim for service connection for residuals of a back 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a rating in excess of 30 percent for 
PTSD from May 17, 1994, to August 5, 1996, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §38 U.S.C.A. 
§§ 4.7, 4.132, Code 9411, effective prior to November 7, 
1996.

3.  The criteria for a 100 percent rating for PTSD from 
August 5, 1996 are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Code 9411, effective prior to 
November 7, 1996, and 4.130, Code 9411, effective as of 
November 7, 1996.

4.  The criteria for a total disability evaluation by reason 
of individual unemployability due to service-connected 
disabilities prior to August 5, 1996 are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.7, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


1.  Service Connection for Residuals of a Back Injury

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for residuals of a back injury; that 
is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  "The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court")" has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A review of the record shows that service connection is in 
effect for PTSD.  Service connection has not been granted for 
any of the veteran's other disabilities.

The 1969-1971 service medical records shows that the veteran 
was hospitalized from August to September 1970 for 
lumbosacral strain.  An orthopedic consultation during this 
hospitalization noted a history of a lumbosacral strain from 
a blast 4 weeks ago.  A report of his treatment in October 
1970 shows that he had complaints of low back pain.  A 
private medical report dated in November 1970 reveals that 
the veteran was seen by a chiropractor at that time for neck 
pain.  A report of medical history completed at the time of 
his medical examination for separation from service in 
February 1971 notes a history of back trouble.  There were no 
complaints or findings of a back disorder at the separation 
examination.  A service department medical report shows that 
the veteran underwent examination for enlistment in the Army 
National Guard in March 1972.  A back disorder was not found 
at this examination.

The post-service medical records of the veteran's treatment 
from the time of his separation from service in June 1971 
through 1981 are negative for a back disorder.  Private 
medical reports of his treatment in 1982 reveal that he had 
been complaining of pain in the neck and back.  A private 
medical report of his treatment in August 1982 shows that 
examination was essentially negative for a back disorder.  
The diagnosis was low back strain.  At a VA medical 
examination in August 1994 he was found to have degenerative 
disc at L5-S1 with some mild arthritis.  The medical evidence 
does not link the veteran's current back condition, first 
shown long after service, to an incident of service, 
including the acute neck and low back conditions treated in 
service.  A claim for service connection of a disability is 
not well grounded where there is no medical evidence showing 
a nexus between the current disability and service.  Caluza, 
7 Vet. App. 498.

Statements from acquaintances of the veteran were received in 
the 1990's that are to the effect that the veteran has had 
back problems since separation from service.  The veteran and 
his mother also presented testimony at a hearing in April 
1995.  This testimony was to the effect that the veteran's 
current back disorder was due to injury sustained in service.  
This lay evidence is not sufficient to support a claim for 
service connection of a disability based on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Nor is this evidence sufficient to show the presence of a 
continuous back disorder since separation from service.  
38 C.F.R. § 3.303(b) (1999).

The Board must emphasize that a claim for entitlement to 
service connection requires medical evidence linking service 
and post service findings.  It is not enough that the veteran 
merely assert continuity of symptoms after service to 
conclude that the veteran's present disability is one and the 
same as the disability noted in service.  See Savage v. 
Gober, 10 Vet.App. 448 (1997).  A mere strain was shown in 
service, and now the veteran has degenerative disc disease, 
arthritis, and complaints of back and neck pain.  The Board 
may not draw medical conclusions, such as that the veteran's 
current back disorder have a relationship to a lumbar strain 
or complaints of back and neck pain in service, merely 
because the veteran asserted that he had ongoing back pain 
after service, without competent medical evidence to that 
effect.

In this case, there is no competent (medical) evidence 
showing a nexus between the veteran's current back disorder, 
first shown long after service, to an incident of service, 
including the neck and low back conditions treated in 
service, or of continuous back problems since the veteran's 
separation from service.  Hence, the veteran's claim for 
service connection for residuals of a back injury is not 
plausible, and it is denied as not well grounded.

The Board notes that the RO denied the claim for service 
connection for residuals of a back injury on the merits and 
finds no prejudice to the veteran in appellate denial of the 
claim as not well grounded.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).

The veteran is advised that he may reopen the claim for 
service connection for residuals of a back injury at any time 
by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report showing the presence of the claimed disorder 
with an opinion linking it to an incident of service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


II.  Entitlement to a Higher Rating for PTSD, Initially 
Assigned a 30 Percent Evaluation, Effective from May 17, 
1994, and a 50 Percent Evaluation, Effective from October 30, 
1996.

A.  Factual Background

VA medical records show that the veteran was treated and 
examined for psychiatric problems from 1994 to 1999.  The 
more salient medical reports with regard to his claim for a 
higher rating for PTSD are discussed in the following 
paragraphs of this decision.

The veteran underwent a VA psychiatric examination in August 
1994.  He reported employment problems related to a back 
disorder.  He reported working at industrial contracting and 
having worked as an ironworker, welder, and carpenter.  He 
was relevant and coherent at the interview.  He was oriented 
and had a normal progression of ideas.  He was not 
manifesting delusions or hallucinations.  His demeanor was 
good.  His contact with reality was good.  The diagnoses were 
generalized anxiety disorder and continuous alcoholism.

The veteran and his mother testified at a hearing in April 
1995.  The testimony was to the effect that the veteran had 
various PTSD symptoms.

In May 1995, the veteran underwent a VA psychiatric 
examination.  He gave a history of drug and alcohol abuse 
since separation from service.  He gave a history of 
employment in industrial contracting and that he was laid up 
because of knee problems.  He was cooperative but guarded at 
the interview.  He was relevant and coherent.  He had a 
normal progression of ideas.  His mood was appropriate to 
ideation.  He stated that loud noises made him duck.  He 
stated that crowds made him nervous and that he did not get 
along with people.  He reported nightmares and being easy to 
anger.  He reported flashbacks.  He was oriented and there 
was no evidence of delusions or hallucinations.  He had good 
contact with reality.  The diagnoses were PTSD, chronic; and 
episodic alcohol abuse.

Statements from acquaintances and the veteran's mother were 
received in the 1990's.  These statements are to the effect 
that the veteran had psychiatric problems since separation 
from service.

On a VA Form 21-527, Income-Net Worth and Employment 
Statement, dated in November 1995, the veteran reported that 
he had last worked in September 1995.  He reported doing odd 
jobs for friends and relatives since becoming disabled around 
1989.  He stated that he could not work because of a bad 
back.

On a VA Form 21-527, Income-Net Worth and Employment 
Statement, dated in December 1995, the veteran reported that 
he had last worked in September 1995.  He described the 
nature of his illness as his back.

At a hearing in April 1996, the veteran stated that he 
occasionally did roofing work in warm weather.  His testimony 
was to the effect that his PTSD symptoms were more severe 
than currently evaluated.

VA medical records show that the veteran has received 
continuous treatment for PTSD symptoms from August 5, 1996.  
The records show that he was in group therapy from August 5, 
1996, to 1999 for PTSD problems.  A summary of his 
hospitalization from October 30, 1996, to November 5, 1996, 
shows Axis I diagnoses of PTSD, major depression, and alcohol 
dependence.  The Axis V global assessment of functioning 
(GAF) was 41.  A summary of his hospitalization in January 
1997 shows Axis I diagnoses of PTSD, alcohol dependency, and 
major depression.  The Axis V GAF was 41.  This hospital 
summary notes that he had been a roofer and carpenter, and 
had left several jobs because of difficulty with authority.  
It was noted that he lived with his mother, that he was a 
high school graduate, and that he had been married and 
divorced once.

The veteran underwent a VA psychiatric examination in October 
1998.  It was noted that he had been laid off from 
construction as a welder.  He gave a history of being married 
in 1981 and divorced in 1985.  He reported getting into a lot 
of fights and being angry a lot.  He reported drinking 
alcohol from 1969 to January 1998 when he had his last drink.  
He was noted to be dressed appropriately but casually for the 
interview.  He was alert and oriented times three.  He was 
cooperative with the examination, but distant with the 
examiner.  He denied auditory/visual hallucinations.  He 
denied any suicidal or homicidal ideations, intentions or 
plan.  He was able to recall 3 out of 3 objects at 0 minutes, 
and 2 out of 3 objects in 5 minutes.  He described his mood 
as "tired and mostly neutral with constricted affect."  The 
Axis I diagnoses were chronic PTSD and alcohol dependence in 
partial remission.  The GAF was 45.

On an application for increased compensation based on 
unemployability dated in March 1999, the veteran reported 
that he had become too disabled to work in January 1996.  He 
reported that he had not worked since injuring his back in 
September 1995.

A VA report of the veteran's outpatient treatment in February 
1999 notes that the examiner had treated the veteran since 
1997 for PTSD with chronic anxiety, hypervigilance, hyper 
startle response with chronic irritability, edginess, angry 
spells, and potential for losing control.  It was noted that 
the veteran complained of poor memory, attention, and 
concentration with inability to work.  It was noted that the 
veteran was unable to cope with work situation, co-workers, 
and supervisors due to a potential to get angry and lose 
control.  The veteran had a history of picking fights with 
others with no significant reasons.  He complained of chronic 
nightmares and flashback memories of combat experiences that 
disturbed his sleep and concentration.  His mood was 
chronically depressed.  He had suicidal and homicidal 
ideation with no clear plan or intent.   The examiner opined 
that the veteran was unemployable.

A VA report of the veteran's outpatient treatment in June 
1999 notes that the veteran's PTSD was being treated with 
medication.  It was noted that he had chronic liver cirrhosis 
and hepatic encephalopathy.  At the interview he was alert, 
but unable to answer questions.  He was disoriented to 
person, place, and time. He was unintelligible and cognition 
was significantly impaired.  The assessments were chronic 
PTSD, and chronic alcohol abuse with cirrhosis of liver (end 
stage).  The GAF was 25 and the veteran was found incompetent 
to make decisions for his financial/living arrangement and 
medical treatment.

In a letter received in July 1999, the veteran relates that 
he has not worked since September 1994.

B.  Legal Analysis

The veteran's claim for a higher rating for PTSD is well 
grounded, meaning it is plausible.  The Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 10 percent evaluation is warranted for PTSD when there is 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
evaluation requires definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other psychiatric 
rating terms were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner 
that would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1)(West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c). 

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

Testimony from the veteran at a hearing in 1996 is to the 
effect that he has not been able to work much and that his 
PTSD symptoms were more severe than currently rated.  The 
evidence indicates that the veteran's PTSD was rated 
30 percent, effective from May 17, 1994, at the time of the 
April 1996 hearing and that a 1999 RO rating decision 
increased the evaluation to 50 percent, effective from 
October 30, 1996, the date of a hospital admission for 
treatment of the veteran's PTSD.  The veteran continues to 
disagree with the evaluations for the PTSD and maintains that 
he is unable to obtain or maintain employment due to the 
severity of this disorder.

The medical evidence indicates that the veteran underwent VA 
psychiatric examinations in 1994 and 1995 and at those times 
he was well oriented and in good contact with reality.  There 
were no delusions or hallucinations, and homicidal or 
suicidal ideations were not reported.  There was evidence of 
anger, irritability, anxiety, and recollections of 
experiences in Vietnam, but the reports of these examinations 
and overall evidence of record does not reflect symptoms that 
produce more than definite social and industrial impairment 
under the provisions of diagnostic code 9411, effective prior 
to November 7, 1996.  The provisions of diagnostic code 9411, 
effective as of November 7, 1996, are not for consideration 
for the evaluation of the veteran's PTSD prior to this date 
as noted in the above legal criteria.

The evidence indicates that the veteran began receiving 
continuous treatment for PTSD around August 5, 1996, as 
indicated by VA reports of group therapy.  The evidence also 
reveals that he was hospitalized for treatment of PTSD on 
October 30, 1996, and in January 1997.  His GAF score was 41 
at the time of these VA hospitalizations.  A GAF of 41 is 
indicative of serious symptoms or serious impairment in 
social or occupational functioning under the provisions of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Third or Fourth 
Edition (DSM III or DSM IV) that is to be used in the 
evaluation of the veteran's PTSD.  The Court defines GAF and 
cites to the DSM-IV in Richard v. Brown, 9 Vet. App. 93, 97 
(1997).  The VA medical reports of the veteran's treatment 
and evaluations for PTSD indicate the presence of occasional 
suicidal and homicidal ideation, and that the veteran's GAF 
score is now 25 or worse that the GAF score of 41 reported in 
1996 and 1997.

The overall evidence reveals that the veteran's PTSD is 
manifested primarily by anger, nightmares and recollections 
of experiences in combat, depression, anxiety, and occasional 
social and homicidal ideations that have produced total 
occupational and social impairment, and have rendered the 
veteran demonstrably unable to obtain or retain substantially 
gainful employment since around August 5, 1996.  These 
symptoms support the assignment of a total rating for the 
PTSD, effective from this date, under the criteria of 
diagnostic code 9411, effective prior to November 7, 1996, 
and under the criteria of this diagnostic code, effective 
prior to or as of November 7, 1996.

While the evidence indicates that the veteran has not worked 
since around September 1995, the veteran reported on VA Forms 
21-527 in November 1995 and December 1995 that his 
unemployment was due to non-service-connected physical 
disorders.  The evidence indicates that the veteran's only 
service-connected disability is PTSD and does not show that 
the symptoms of this disorder rendered him demonstrably 
unable to obtain or retain employment prior to August 5, 
1996, or that the symptoms of this disorder produced 
considerable social and industrial impairment prior to this 
date.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for a rating 
higher than 30 percent prior to August 5, 1996, and that the 
evidence supports the assignment of a total rating for the 
PTSD, effective from this date or a "staged rating."  
Fenderson v. West, 12 Vet. App. 119 (1999).  Since the 
preponderance of the evidence is against the claim for a 
higher rating for PTSD prior to August 5, 1996, the benefit 
of the doubt doctrine is not for application with regard to 
the decision to deny a higher rating for this disorder prior 
to August 5, 1996.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Entitlement to a Total Rating for Compensation Purposes 
Based on Unemployability

A total disability rating (100 percent) for compensation may 
be assigned where the schedular rating is less than total, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation without regard 
to advancing age as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combine 
rating to 70 percent or more.  This includes consideration of 
such factors as the extent of the service-connected 
disabilities, and employment and educational background.  
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1997).

The evidence shows that the veteran has one service-connected 
disability, PTSD, rated as 30 percent disabling, effective 
from May 1994, and 100 percent disabling, effective from 
August 5, 1996, as noted in Section II of this decision.  
Hence, the combined rating for the veteran's service-
connected disabilities is 30 percent, effective from 
September 1994 to August 5, 1996, which does not make him 
eligible for a total compensation rating based on individual 
unemployability for this period.  The question of the 
veteran's entitlement to a total rating for compensation 
purposes based on unemployability, effective from August 5, 
1996, is moot in view of the decision in Section II to grant 
a total schedular rating for his PTSD, effective from August 
5, 1996.  VAOPGCPREC 6-99.

Since the veteran does not a have service-connected 
disability or disabilities that meet the percentage 
requirements for a total rating for compensation purposes 
based on individual unemployability from September 1994 to 
August 5, 1996, he does not meet the threshold requirements 
for the requested benefit.  Hence, the claim for a total 
rating for compensation purposes based on individual 
unemployability is prohibited, and it is denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).











ORDER

The claim for service connection for residuals of a back 
injury is denied as not well grounded. 

A higher rating for PTSD, rated 30 percent, effective from 
May 17, 1994, to August 5, 1996, is denied; a higher rating 
of 100 percent for PTSD is granted, effective from August 5, 
1996, subject to the regulations applicable to the payment of 
monetary benefits.

A total rating for compensation purposes based on individual 
unemployability is denied.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals



 

